Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to RCE amendment filed 8/23/2022, where Applicant submitted an IDS after Allowance. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 for example:
The distinction between allocating an appliance resource group (lines 7-8) and projecting an appliance resource group (lines 14-15) is unclear and appear to overlap in scope. The claims appear to allocate/project the appliance resource group twice (once in the customer account and again in the vendor account), and does not make a distinction between allocate and project. Allocating the same resource twice and in separate accounts would create conflicts and lack of consistency. The claim appears incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Lines 17-19 recites “rendering the at least one of the allocated resource in the appliance resource group read-only to the customer…”. However it is unclear if the rendering an allocated resource to be read only applies to the appliance management resource and the API of lines 9-11, or if it applies to the other allocated resources. It is further unclear if the allocated resources are rendered as read only within the vendor account or the customer account (as the limitation “via the vendor account” is unclear).
Appropriate correction is required. 
Claims 8,15 are slight variations of claim 1 and are rejected based upon the same rationale.
Claims 2-7,9-14,16-20 depend upon the rejected base claims, inherit their deficiencies and are thus rejected based upon the same rationale.
Claim 5 recites “… providing access to the API of the appliance management resource via the cloud resource manager”. However it is unclear if the providing access is for the customer account or the vendor account or both.
Claim 6 recites “… the API… is registered int a same namespace as other APIs…”. However it is unclear if the namespace is in the vendor account or the customer account or both.
Claims 12,13,19 are slight variations of claims 5,6 and are rejected based upon the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8 recites a "system" in the preamble but only mentions “computer implemented online marketplace” in the body of the claims.  It appears that the scope of the limitation “system” encompasses software-only embodiments since the specification presents the online marketplace as a website which is software per se. Furthermore, the claims fail to mention any hardware features.  
Claim 15 recites a "computer implemented online marketplace" in the preamble but only mentions “user interface” in the body of the claims.  It appears that the scope of the limitation “online marketplace” and “interface” encompasses software-only embodiments since the specification presents them in the context of a website which is software per se. Furthermore, the claims fail to mention any hardware features.  
Software is not statutory because it is simply abstract ideas, a program per se, and is not directed to an actual physical device. For a claim like this to be statutory, it is required to be tied to a type of hardware device(s). These claims do meet this criterion and are therefore deemed non-statutory. See MPEP Chapter 2106.01 Section I.
Dependent claims 9-14,16-20 inherit the deficiencies of their respective parent claims and fail to remedy those deficiencies. They are thus rejected based on the same rationale.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Uni 2457    
November 8, 2022